Name: COMMISSION REGULATION (EC) No 3414/93 of 13 December 1993 amending for the second time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  Europe;  prices;  animal product;  means of agricultural production
 Date Published: nan

 14. 12. 93 Official Journal of the European Communities No L 310/33 COMMISSION REGULATION (EC) No 3414/93 of 13 December 1993 amending for the second time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3088/93 (3), as last amended by Regulation (EC) No 3336/93 (4) ; Whereas the application of Regulation (EC) No 3088/93 has shown the need to specify the average weight of eligible animals and to introduce proportionality rules as regards the granting of the aid in cases where the average weight requirement is not met ; whereas it is necessary to apply these provisions with effect from the beginning of the exceptional measures in order to ensure equal treat ­ ment of all participants ; Whereas the zones in which the exceptional support measures for the market are applied are those set out in Annex I to Commission Decision 93/566/EC (*) ; whereas that Annex is amended regularly ; whereas, as a result, that Annex should be used for the application of Regula ­ tion (EC) No 3088/93 ; Whereas it is necessary to adjust the aid granted when the animals are delivered to the present market situation taking account of the increase in market prices from 29 November 1993 ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, 1 . In the first, second and third indents of Article 1 ( 1 ) 'weighing more than' is replaced by 'weighing not less than'. 2. Article 2 ( 1 ) is replaced by the following text : ' 1 . Only pigs, piglets and young piglets raised in the zones listed in Annex I to Decision 93/566/EC can be delivered, provided the veterinary provisions laid down in Article 1 ( 1 ) of that Decision are still applicable in the zones on the day of delivery of the animals.' 3 . Article 4 is replaced by the following : 'Article 4 1 . The aid provided for in Article 1 (1 ) for live pigs shall be ECU 110 per 100 kilograms slaughtered weight, at farm gate. 2 . The aid for the delivery of piglets shall be ECU 28 per head ; the aid for the delivery of young piglets shall be ECU 22,5 per head. 3 . The aid for live pigs shall be multiplied by a coefficient of 0,83.' 4. The following Article 4a is inserted : 'Article 4a Where the average weight per lot is  in the case of live pigs, less than 110 kilograms but greater than 106 kilograms,  in the case of piglets, less than 25 kilograms but greater than 24 kilograms,  in the case of young piglets, less than 8 kilograms but greater than 7,6 kilograms. the aid referred to in Article 1 ( 1 ) shall be reduced by 15%'. 5. The Annex is deleted.HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3088/93 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 29 November 1993 ; however, Article 1 (1 ) and (4) shall apply as from 29 October 1993 . (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 277, 10. 11 . 1993, p. 30 . (4) OJ No L 299, 4. 12. 1993, p. 20. 0 OJ No L 273, 5. 11 . 1993, p. 60. No L 310/34 Official Journal of the European Communities 14. 12. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1993 . For the Commission Rene STEICHEN Member of the Commission